Citation Nr: 0948476	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, including as due to ionizing radiation.  

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected bilateral hearing loss prior 
to July 24, 2008.  

3.  Entitlement to an initial disability rating in excess of 
100 percent for service-connected bilateral hearing loss for 
the period from July 24, 2008 to September 22, 2008.  

4.  Entitlement to an initial disability rating in excess of 
80 percent for service-connected bilateral hearing loss for 
the period from September 23, 2008 to June 8, 2009.  

5.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected bilateral hearing loss for 
the period from June 9, 2009 to July 21, 2009.  

6.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected bilateral hearing loss after 
July 22, 2009.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from December 1944 to November 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi.  Original jurisdiction has been 
maintained with the RO in Muskogee, Oklahoma (the RO). 

In a July 2008 rating decision, the Muskogee RO granted the 
Veteran's claim of entitlement to service connection for 
tinnitus; a 10 percent disability rating was assigned, 
effective March 31, 2006.  Since service connection was 
granted, the Veteran's appeal as to that issue has become 
moot.  The Veteran has not disagreed with the assigned 
disability rating or the effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, that matter has been resolved and is 
not in appellate status.

In his August 2008 substantive appeal, the Veteran requested 
to be scheduled to appear at a VA Travel Board hearing before 
a Veterans Law Judge (VLJ).  In a subsequent August 2008 
statement from the Veteran, he withdrew his VA hearing 
request and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).  

The Board notes that the Veteran's service-connection 
bilateral hearing loss has been rated 100 percent disabling 
for the period from July 24, 2008 to September 22, 2008.  
Under Diagnostic Code 6100, a Veteran who receives a 100 
percent disability rating for service-connected bilateral 
hearing loss should be considered for special monthly 
compensation under 38 C.F.R. § 3.350.  See 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(5).  The RO did not undertake 
this consideration, and the Board will not do so in the first 
instance.  Accordingly, the matter of special monthly 
compensation for total deafness from the time period from 
July 24, 2008 to September 22, 2008 under 38 C.F.R. § 
3.350(a)(5) is referred to the RO for consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Clarification of the issues on appeal

The Veteran initially filed a claim for service connection 
for bilateral hearing loss in March 2006.  As noted above, 
the Jackson RO granted the Veteran's claim in the June 2007 
rating decision.  In July 2007, the Veteran disagreed with 
the assigned disability rating and initiated this appeal.  

During the pendency of this appeal, the Veteran has undergone 
three VA audiological examinations, two private audiological 
examinations and a QTC audiological examination; reports of 
which have been associated with the Veteran's claims file.  
In a simultaneous August 2009 supplemental statement of the 
case (SSOC) and rating decision, the Muskogee RO created 
multiple staged ratings for the Veteran's service-connected 
bilateral hearing loss based on the results from these 
audiological examination reports.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The cover page of this decision 
outlines the staged ratings.

Therefore, the Veteran's claim for a higher initial rating 
for bilateral hearing loss has been bifurcated, and the 
issues are as stated on the title page.  


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran is currently diagnosed with non-Hodgkin's lymphoma.

2.  A preponderance of the evidence of record is against the 
finding that the Veteran was exposed to ionizing radiation in 
service.  

3.  The competent evidence of record is against the finding 
that the Veteran's non-Hodgkin's lymphoma is related to his 
period of active service.

4.  A May 2007 VA audiological examination shows an average 
pure tone threshold of 68 decibels in the right ear, with 
speech recognition ability of 60 percent, and average pure 
tone threshold of 70 decibels in the left ear, with speech 
recognition ability of 60 percent.

5.  An August 2007 VA audiological examination shows an 
average pure tone threshold of 68 decibels in the right ear, 
with speech recognition ability of 60 percent, and average 
pure tone threshold of 69 decibels in the left ear, with 
speech recognition ability of 68 percent.

6.  A July 2008 private audiological examination from L.L.I., 
Au.D. shows an average pure tone threshold of 70 decibels in 
the right ear, with speech recognition ability of 20 percent, 
and average pure tone threshold of 65 decibels in the left 
ear, with speech recognition ability of 24 percent.

7.  A September 2008 private audiological examination from 
L.L.I., Au.D. shows an average pure tone threshold of 70 
decibels in the right ear, with speech recognition ability of 
40 percent, and average pure tone threshold of 70 decibels in 
the left ear, with speech recognition ability of 32 percent.  

8.  A June 2009 QTC audiological examination shows an average 
pure tone threshold of 70 decibels in the right ear, with 
speech recognition ability of 32 percent, and average pure 
tone threshold of 73 decibels in the left ear, with speech 
recognition ability of 46 percent.  

9.  A July 2009 VA audiological examination shows an average 
pure tone threshold of 60 decibels in the right ear, with 
speech recognition ability of 42 percent, and average pure 
tone threshold of 55 decibels in the left ear, with speech 
recognition ability of 64 percent.  

10.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected bilateral hearing loss 
is inadequate.  


CONCLUSIONS OF LAW

1.  The Veteran's non-Hodgkin's lymphoma was not incurred in 
or aggravated by his military service, nor may such be 
presumed to have been incurred therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2009).

2.  The criteria for an initial disability rating in excess 
of 40 percent for service-connected bilateral hearing loss 
prior to July 24, 2008 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2009).  



3.  The Veteran is in receipt of the maximum rating (100 
percent) for his service-connected bilateral hearing loss for 
the period from July 24, 2008 to September 22, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).  

4.  The criteria for an initial disability rating in excess 
of 80 percent for service-connected bilateral hearing loss 
for the period from September 23, 2008 to June 8, 2009 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).  

5.  The criteria for an initial disability rating in excess 
of 70 percent for service-connected bilateral hearing loss 
for the period from June 9, 2009, to July 21, 2009 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2009).  

6.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected bilateral hearing loss 
after July 22, 2009 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2009).  

7.  The criteria for referral of the service-connected 
bilateral hearing loss for consideration on an extra-
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 8, 2006, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The May 2006 letter 
also specifically notified the Veteran of the evidence 
required to sustain his claims based upon radiation exposure.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2006 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the May 2006 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess /Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision the aforementioned May 2006 letter which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, with respect to the claim for an increased 
evaluation for hearing loss, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection of that disability.  The 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's VA and private treatment records and provided him 
with VA audiological examinations in May 2007, August 2007 
and July 2009 as well as a QTC audiological examination in 
June 2009.   

Concerning the May 2007, August 2007 and July 2009 VA 
audiological examinations and the June 2009 QTC audiological 
examination, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The report of these examinations reflect 
that the examiners reviewed the Veteran's complete claims 
file, to include his service medical records, past medical 
history, recorded his current complaints, and conducted an 
appropriate audiological examinations and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise. 

Concerning the Veteran's claim for an higher initial 
disability rating for service-connected bilateral hearing 
loss, as will be discussed in greater detail below, the May 
2007, August 2007 and July 2009 VA audiological examinations 
and June 2009 QTC audiological examination addressed the 
effects of the Veteran's bilateral hearing loss on his daily 
life, and thus are adequate for rating the Veteran's 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007); see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  

The Veteran's service treatment records are not associated 
with the claims folder.  A May 2006 Personnel Information 
Exchange System (PIES) notification indicates that the 
Veteran's complete service treatment records, as well as his 
personnel records, were are missing and are presumed to have 
been lost in a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a Veteran's service treatment 
records.  The Board finds, however, that no useful purpose 
would be served in remanding this matter for more 
development.  In this case, the RO has attempted to locate 
the Veteran's service treatment records.  The RO first 
submitted a request to the NPRC in May 2006, asking for all 
available military medical and dental records for the 
Veteran.  There is no indication that the service treatment 
records still exist.  

The Veteran was advised in the May 2006 VCAA letter that his 
service records were not available and what additional 
evidence would be helpful in deciding his claims.  
Specifically he was requested to complete and submit NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, "buddy" affidavits, statements from military medical 
personnel, state/local government, insurance or employment 
medical reports, private treatment records, letters written 
and photographs taken during service, or pharmacy 
prescription records.  He was advised he could either provide 
this information himself or provide VA with enough 
information so that it could obtain them for him.  The 
Veteran was subsequently provided several NA Form 13055's to 
complete and return to VA.  

The Veteran completed and submitted the NA Form 13055 in July 
2006 and September 2006.  He has not, to date, submitted any 
other evidence in support of his claim, except for his own 
statements.  In August 2006, the RO requested that the 
Defense Threat Reduction Agency (DTRA) provide information 
regarding the Veteran's service in Japan.  In its November 
2006 response, the DTRA stated that the Veteran's service 
personnel record could not be found by the NPRC because it 
was apparently destroyed in the 1973 fire.  Thus, it 
conducted an alternate search of unit records and morning 
reports and provided an outline of the Veteran's service from 
September 9, 1945 to July 1, 1946.  The Veteran was copied in 
the response received from the DTRA.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  So it is in this case.

The Board recognizes that the RO failed to issue a formal 
determination regarding the unavailability of the Veteran's 
service treatment and personnel records.  However, as noted 
above, the Veteran was advised on at least three occasions 
that his service treatment and personnel records had been 
destroyed.  He was also on notice that he could submit 
alternative evidence to establish his exposure to radiation.  
No such has been submitted.  Indeed, as will be discussed in 
greater detail below, the DTRA engaged in additional research 
to determine whether or not the Veteran was exposed to 
ionizing radiation during his active service.  The research 
was comprehensive, thoughtful, and provided sound-reasoning 
for its negative determination.  The Board is hard-pressed to 
believe that service treatment or personnel records would 
have changed the outcome/findings of the DTRA.

In short, the Board observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  
As noted in the Introduction, the Veteran withdrew his 
request for a VA Travel Board hearing. 

Accordingly, the Board will proceed to a decision.  










	(CONTINUED ON NEXT PAGE)


I.  SERVICE CONNECTION

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, including as due to ionizing radiation  

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009); 
see also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed Veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a Veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2009).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure.  See 38 C.F.R. § 3.311(b)(5) (2009).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2) (2009).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the Veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2009).

Missing service treatment records

The Veteran's service treatment records are unable to be 
located and appear to have been destroyed in a July 1973 fire 
at the national Personnel Records Center in St. Louis, 
Missouri.  Efforts to locate those records have been 
fruitless.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].  

Analysis

The Veteran contends that he developed non-Hodgkin's lymphoma 
as a result of exposure to ionizing radiation during his 
military service.  The Board will address the three methods, 
discussed in detail above, through which service connection 
based upon radiation exposure may be granted [38 C.F.R. § 
3.309(d) and § 3.311, and Combee].  



Presumptive service connection

As noted above, in order to establish presumptive service 
connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran 
must be currently diagnosed with a disease listed in 38 C.F.R 
§ 3.309(d)(2), and have been a radiation-exposed Veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) 
(2009).

The medical evidence of record establishes that the Veteran 
has been diagnosed with non-Hodgkin's lymphoma.  See, e.g., a 
January 2005 private treatment record from R.C.G., M.D.  
Therefore, as lymphomas (except Hodgkin's disease) are listed 
among the diseases enumerated under 38 C.F.R. § 3.309(d)(2), 
the presumptive service connection provisions contained in 38 
C.F.R. § 3.309(d) are applicable in this case.

However, section 3.309(d)(3) additionally requires the 
Veteran to have been a radiation-exposed Veteran.  In this 
case, the Veteran argues that he was "through and around" 
Japan, to include time spent in Nagasaki and Hiroshima for 15 
months around January 1946.  See the Radiation Risk Activity 
Information Sheet dated June 2006.  [The Veteran has been no 
more specific.]  

The Board must determine the credibility and probative value 
of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and 
cases cited therein [holding that the Board has the duty to 
assess credibility and weight to be given to the evidence].  
As a lay person, the Veteran is competent to provide evidence 
of observable events, obviously including being in Japan 
during his service.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The 
question thus becomes one of credibility.

The record contains not a scintilla of objective evidence 
which indicates that the Veteran was exposed to radiation 
while in service.  As noted above, the Veteran's service 
treatment records and service personnel records are 
unavailable for review and presumed to have been destroyed.  
As also noted above, a November 2006 DTRA report, based on a 
review of the Veteran's Nuclear Test Personnel Review (NTPR) 
file, indicates that the Veteran had no potential for 
exposure to radiation from the strategic bombing of Hiroshima 
or Nagasaki.  It was noted that the regulations defined 
occupation of Hiroshima and Nagasaki as being within 10 miles 
of the city limits of those cities.  In this regard, DTRA 
performed an alternate search of unit records and morning 
reports and provided an outline of the Veteran's service from 
September 9, 1945 to July 1, 1946, and determined that the 
Veteran departed Okinawa and arrived at Atsugi Airfield, 
Japan (located approximately 400 miles from Hiroshima and 
approximately 550 miles from Nagasaki) on September 1945.  On 
September 27, 1945, the Veteran's unit departed by train to 
Fukushima, Japan (located approximately 540 miles from 
Hiroshima and approximately 690 miles from Nagasaki).  On 
December 7, 1945, the Veteran was reassigned to Yamagata, 
Japan (located approximately 550 miles from Hiroshima and 
approximately 700 miles from Nagasaki), where he remained for 
the remainder of the VA-defined occupation of Japan (August 
6, 1945 to July 1, 1946).  

The weight of this negative evidence is profound.  The 
Veteran's established geographic locations in Japan during 
his active service put him so far away from Nagasaki and 
Hiroshima to make it incomprehensible that he visited those 
cities.  He was never closer than 400 miles away, which is 
clearly much further away than the 10 mile limit discussed in 
the regulations.  The Veteran has not submitted one iota of 
evidence to the contrary.  Put another way, the Veteran's 
report of traveling to those cities with a doctor to treat 
Japanese civilians completely lacks credibility.  

The Board places far greater probative value on the 
pertinently negative official records than it does on the 
more recent vague statements of the Veteran and made in 
connection with his claims for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a Veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  Such 
official records are more reliable, in the Board's view, than 
the Veteran's unsupported assertion of events over a half a 
century past.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].  

As was alluded to above, the Veteran's statements of record 
indicate that he has been unclear as to the specifics of his 
alleged radiation exposure, including date(s) and locations.  
The Board finds the Veteran's statements to be lacking in 
credibility and probative value.  

The record also contains a statement from the C.A.P., M.D. 
dated April 2006, which asserts that the Veteran was 
stationed "in and around Hiroshima and Nagasaki."  However, 
the statement does not contain any personal first-hand 
knowledge of the radiation exposure, but rather is largely 
limited to a vague description of the Veteran's alleged 
radiation exposure.  The opinion that the Veteran's cancer is 
related to his exposure to radiation in Hiroshima and 
Nagasaki hinges on the credibility that the Veteran was 
actually exposed to radiation.  In Coburn v. Nicholson, 19 
Vet. App. 427 (2006), the Court pointed out that reliance on 
a Veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Here, as 
discussed in detail above, the Veteran's statements regarding 
his in-service exposure to ionizing have been found to be 
incredible.  Accordingly, the statement by Dr. P. is entitled 
no greater weight of probative value than the statements of 
the Veteran himself.   

In short, the Board relies on the official records and finds 
that a preponderance of the evidence is against the Veteran's 
claim as to the matter of his participation in a radiation-
risk activity.

In summary, because the Veteran is not a "radiation exposed 
Veteran", the presumptive service connection provisions 
contained in 38 C.F.R. § 3.309(d) are not for application.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed Veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  However, absent competent evidence that the Veteran 
was exposed to radiation, VA is not required to forward the 
claim for consideration by the Under Secretary for Benefits.  
See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

As discussed in detail above, despite the contentions of the 
Veteran, there is no objective evidence to indicate that the 
Veteran was exposed to radiation in service.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  

The Veteran has submitted the April 2006 statement from 
C.A.P., M.D., that relates his non-Hodgkin's lymphoma to in-
service radiation exposure.  However, as discussed, that 
opinion has been found to lack any probative value due to its 
reliance on a history of radiation exposure that is not 
credible.  See Coburn.  As explained above, the Board places 
greater weight of probative value on the contemporaneous 
official records, which fail to show any radiation exposure 
either during the Veteran's service in Japan, or at any other 
time during his military service.

Because the probative evidence of record does not establish 
the Veteran's in-service exposure to ionizing radiation, the 
special development provisions of 38 C.F.R. 
§ 3.111 are not for application in this case.  Accordingly, 
the Board will proceed to consider the claims on the basis of 
direct service connection.





Direct service connection - Combee considerations

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a Veteran from establishing service 
connection with proof of actual direct causation.  
See Combee, 34 F.3d at 1043-44; see also 38 C.F.R. §3.303(d) 
(2009).  Accordingly, the Board will proceed to evaluate the 
Veteran's claims under the regulations governing direct 
service connection.

The Veteran has advanced no specific contentions concerning 
service connection, aside from claimed radiation exposure.  

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to Hickson element (1), as discussed above, the 
Veteran has been diagnosed with non-Hodgkin's lymphoma.  See, 
e.g., a January 2005 private treatment record from R.C.G., 
M.D.  Accordingly, Hickson element (1) has been satisfied.

Turning to crucial Hickson element (2), the Board will 
separately address in-service injury and disease.

With respect to disease, as noted above the Veteran's medical 
treatment records are missing, and thus are unavailable for 
review.  However, the Board notes that the Veteran has not 
asserted that he suffered from non-Hodgkin's lymphoma during 
his service.  The first diagnosis is not made until many 
decades post-service.  The Veteran does not argue the 
contrary.

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the Veteran was exposed to 
ionizing radiation during service.  The Veteran and his 
representative do not contend that there was any other in-
service injury.  

Accordingly, the incurrence of in-service disease or injury 
is not demonstrated by the probative evidence of record.  
Hickson element (2) has therefore not been satisfied, and the 
Veteran's claims fail on that basis.  

For the sake of completeness, the Board will address the 
remaining element under Hickson, (3) evidence of a nexus 
between the Veteran's diagnosed non-Hodgkin's lymphoma and 
his service.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

With respect to element (3), medical nexus, the only medical 
opinion of record is the aforementioned April 2006 statement 
from C.A.P., M.D., which is based a history provided by the 
Veteran that is not credible.  As discussed above, such an 
opinion cannot support a claim.  See Coburn, supra.  There is 
no other medical nexus evidence of record.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  That is, he has presented no medical nexus evidence 
linking his non-Hodgkin's lymphoma to any incident of 
service.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Conclusion

The Board has considered the Veteran's claims under all three 
bases for service connection for radiation exposure.  For the 
reasons explained above, a preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for non-Hodgkin's lymphoma.  Accordingly, the 
benefits sought on appeal are denied.  

II.  INCREASED RATINGS

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

In Fenderson, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  As noted in the Introduction, the RO has created 
staged rating in this case, and the Board has bifurcated the 
Veteran's claim based on those staged ratings.  

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2009). Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2009).

Analysis

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected bilateral hearing loss prior 
to July 24, 2008  

The Veteran is seeking an initial disability rating in excess 
of 40 percent for service-connected bilateral hearing loss 
under 38 C.F.R. § 4.85 (2009) prior to July 24, 2008.  He 
essentially contends that his hearing loss disability is 
worse than the assigned disability rating for this time 
period.  

In May 2007, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
50
55
65
70
75
68
LEFT
45
60
65
75
80
70

Puretone threshold averages were 68 and 70 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 60 percent in both ears.  This 
examination report yielded a numerical designation of VII in 
both ears (66 to 73 percent average puretone decibel hearing 
loss, with between 60 and 66 percent speech discrimination).

Entering the category designations into Table VII, a 
disability percentage evaluation of 40 percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 40 evaluation under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  The 
Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests do 
not show a result of 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz, as would be required for 
application of table VIa under 38 C.F.R. § 4.86(b).  However, 
the Veteran does meet the criteria for 38 C.F.R § 4.86(a), as 
each of the four specified frequencies is 55 decibels or more 
in both ears.  However, entering the Veteran's decibel 
average decibel thresholds into Table VIA produces a 
numerical designation of V and VI in the right and left ears, 
respectively.  As the Veteran's numerical designation under 
Table VII afforded the Veteran a higher numerical designation 
than under Table VIA, a higher disability rating cannot be 
awarded to the Veteran under 38 C.F.R § 4.86(a).  Therefore, 
the rating under 38 C.F.R. § 4.85 is the correct rating under 
the regulations for this Veteran.

In August 2007, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
50
65
70
65
70
68
LEFT
50
65
65
70
75
69

Puretone threshold averages were 68 and 69 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 60 percent in the right ear and 68 
percent in the left ear.  This examination report yielded a 
numerical designation of VII in the right ear (66 to 73 
percent average puretone decibel hearing loss, with between 
60 and 66 percent speech discrimination) and a numerical 
designation of VI for the left ear (66 to 73 percent average 
puretone decibel hearing loss, with between 68 and 74 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 30 percent is for 
assignment under Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  The 
Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests do 
not show a result of 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz, as would be required for 
application of table VIa under 38 C.F.R. § 4.86(b).  However, 
the Veteran does meet the criteria for 38 C.F.R § 4.86(a), as 
each of the four specified frequencies is 55 decibels or more 
in both ears.  However, entering the Veteran's decibel 
average decibel thresholds into Table VIA produces a 
numerical designation of V in both ears.  As the Veteran's 
numerical designation under Table VII afforded the Veteran a 
higher numerical designation than under Table VIA, a higher 
disability rating cannot be awarded to the Veteran under 38 
C.F.R § 4.86(a).  Therefore, the rating under 38 C.F.R. § 
4.85 is the correct rating under the regulations for this 
Veteran.

The Board notes that the May 2007 and August 2007 VA 
examiners noted the Veteran's complaints of how his service-
connected bilateral hearing loss affects his daily life.  
See the May 2007 and August 2007 VA audiological examination 
reports.  Because the examiners elicited information from the 
Veteran concerning the functional effects of his disability, 
compliance with all applicable regulatory provisions was 
accomplished.  See Martinak, supra.

In short, the medical evidence does not support a disability 
rating in excess of 40 for the Veteran's bilateral hearing 
loss prior to July 24, 2008 under any pertinent criteria.

The Board notes that, based on the August 2007 VA 
audiological examination, the Muskogee RO concluded in a July 
2008 rating decision that the Veteran's service-connected 
bilateral hearing loss disability rating should be decreased 
from 40 percent to 30 percent, effective August 1, 2008.  
However, as will be discussed further below, the Veteran 
submitted evidence of a July 2008 private audiological 
examination which predated the proposed reduction, making 
such a reduction a nullity.  

The Veteran has not submitted any additional medical evidence 
of his service-connected bilateral hearing loss disability 
for the time period being considered.  The July 2008 private 
audiological examination is the basis for the rating period 
discussed below.  

3.  Entitlement to an initial disability rating in excess of 
100 percent for service-connected bilateral hearing loss for 
the period from July 24, 2008 to September 22, 2008  

The Veteran is seeking an initial disability rating in excess 
of 100 percent for service-connected bilateral hearing loss 
under 38 C.F.R. § 4.85 (2009) for the period from July 24, 
2008 to September 22, 2008.  He essentially contends that his 
hearing loss disability is worse than the assigned disability 
rating for this time period

In July 2008, the Veteran underwent a private audiological 
examination from L.L.I., Au.D., which yielded the following 
results:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
67
65
64
LEFT
65
60
67
70
66

Puretone threshold averages were 64 and 66 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 20 percent and 24 percent in the 
right and left ears, respectively.  This examination report 
yielded a numerical designation of XI in the right ear (58 to 
65 percent average puretone decibel hearing loss, with 
between zero to 34 percent speech discrimination) and a 
numerical designation of XI for the left ear (66 to 73 
percent average puretone decibel hearing loss, with between 
zero to 34 percent speech discrimination).

Entering the category designations into Table VII, a 
disability percentage evaluation of 100 percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 100 evaluation under Diagnostic Code 
6100.

Since the Veteran is in receipt of the maximum disability 
rating under Diagnostic Code 6100 for this time period, the 
Board will not discuss the application of 38 C.F.R. § 4.86 
(2009) 

While the Board notes that the Court's ruling in Martinak 
applies only to VA audiological examinations, L.L.I., Au.D. 
noted the Veteran's complaints of how his service-connected 
bilateral hearing loss affects his daily life.  See the July 
2008 audiological examination report from L.L.I., Au.D.  

The Veteran has not submitted any additional medical evidence 
of his service-connected bilateral hearing loss disability 
for the time period being considered.  The September 2008 
private audiological examination is the basis for the rating 
period discussed below.  

4.  Entitlement to an initial disability rating in excess of 
80 percent for service-connected bilateral hearing loss for 
the period from September 23, 2008 to June 8, 2009  

The Veteran is seeking an initial disability rating in excess 
of 80 percent for service-connected bilateral hearing loss 
under 38 C.F.R. § 4.85 (2009) for the period from September 
23, 2008 to June 8, 2009.  He essentially contends that his 
hearing loss disability is worse than the assigned disability 
rating for this time period.  

In September 2008, the Veteran underwent a private 
audiological examination from L.L.I., Au.D., which yielded 
the following results:  





HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
70
75
69
LEFT
65
70
70
75
71

Puretone threshold averages were 69 and 71 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 40 percent and 32 percent in the 
right and left ears, respectively.  This examination report 
yielded a numerical designation of IX in the right ear (66 to 
73 percent average puretone decibel hearing loss, with 
between 36 and 42 percent speech discrimination) and a 
numerical designation of XI for the left ear (66 to 73 
percent average puretone decibel hearing loss, with between 
zero and 34 percent speech discrimination).

Entering the category designations into Table VII, a 
disability percentage evaluation of 80 percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 80 evaluation under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  The 
Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests do 
not show a result of 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz, as would be required for 
application of table VIa under 38 C.F.R. § 4.86(b).  However, 
the Veteran does meet the criteria for 38 C.F.R § 4.86(a), as 
each of the four specified frequencies is 55 decibels or more 
in both ears.  However, entering the Veteran's decibel 
average decibel thresholds into Table VIA produces a 
numerical designation of V and VI in the right and left ears, 
respectively.  As the Veteran's numerical designation under 
Table VII afforded the Veteran a higher numerical designation 
than under Table VIA, a higher disability rating cannot be 
awarded to the Veteran under 38 C.F.R § 4.86(a).  Therefore, 
the rating under 38 C.F.R. § 4.85 is the correct rating under 
the regulations for this Veteran.
While the Board notes that the Court's ruling in Martinak 
applies only to VA audiological examinations, L.L.I., Au.D. 
noted the Veteran's complaints of how his service-connected 
bilateral hearing loss affects his daily life.  See the 
September 2008 audiological examination report from L.L.I., 
Au.D.  

The Veteran has not submitted any additional medical evidence 
of his service-connected bilateral hearing loss disability 
for the time period being considered.  The June 2009 QTC 
audiological examination is the basis for the rating period 
discussed below.  

5.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected bilateral hearing loss for 
the period from June 9, 2009 to July 21, 2009  

The Veteran is seeking an initial disability rating in excess 
of 80 percent for service-connected bilateral hearing loss 
under 38 C.F.R. § 4.85 (2009) for the period from June 9, 
2009 to July 21, 2009.  He essentially contends that his 
hearing loss disability is worse than the assigned disability 
rating for this time period.  

In June 2009, the Veteran underwent a QTC audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
45
65
65
70
80
70
LEFT
50
65
70
75
80
73

Puretone threshold averages were 70 and 73 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 32 percent and 46 percent in the 
right and left ears, respectively.  This examination report 
yielded a numerical designation of XI in the right ear (66 to 
73 percent average puretone decibel hearing loss, with 
between zero and 34 percent speech discrimination) and a 
numerical designation of VIII for the left ear (66 to 73 
percent average puretone decibel hearing loss, with between 
44 and 50 percent speech discrimination).
Entering the category designations into Table VII, a 
disability percentage evaluation of 70 percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 70 evaluation under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  The 
Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests do 
not show a result of 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz, as would be required for 
application of table VIa under 38 C.F.R. § 4.86(b).  However, 
the Veteran does meet the criteria for 38 C.F.R § 4.86(a), as 
each of the four specified frequencies is 55 decibels or more 
in both ears.  However, entering the Veteran's decibel 
average decibel thresholds into Table VIA produces a 
numerical designation of VI in both ears.  As the Veteran's 
numerical designation under Table VII afforded the Veteran a 
higher numerical designation than under Table VIA, a higher 
disability rating cannot be awarded to the Veteran under 38 
C.F.R § 4.86(a).  Therefore, the rating under 38 C.F.R. § 
4.85 is the correct rating under the regulations for this 
Veteran.

The Board notes that the June 2009 QTC examiner noted the 
Veteran's complaints of how his service-connected bilateral 
hearing loss effect his daily life.  See the June 2009 QTC 
audiological examination report.  Because the examiner 
elicited information from the Veteran concerning the 
functional effects of his disability, compliance with all 
applicable regulatory provisions was accomplished.  
See Martinak, supra.

In short, the medical evidence does not support a disability 
rating in excess of 70 for the Veteran's bilateral hearing 
for the time period between June 9, 2009 and July 21, 2009.

The Veteran has not submitted any additional medical evidence 
of his service-connected bilateral hearing loss disability 
for the time period being considered.  The July 2009 VA 
audiological examination is the basis for the rating period 
discussed below.  

6.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected bilateral hearing loss after 
July 22, 2009  

The Veteran is seeking an initial disability rating in excess 
of 50 percent for service-connected bilateral hearing loss 
under 38 C.F.R. § 4.85 (2009) after July 22, 2009.  He 
essentially contends that his hearing loss disability is 
worse than the assigned disability rating for this time 
period.  

In July 2009, the Veteran underwent a VA audiological 
examination, which yielded the following results:  






HERTZ




500
1000
2000
3000
4000
Average
RIGHT
55
65
65
65
70
66
LEFT
55
70
65
65
75
69

Puretone threshold averages were 66 and 69 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 42 percent and 64 percent in the 
right and left ears, respectively.  This examination report 
yielded a numerical designation of IX in the right ear (66 to 
73 percent average puretone decibel hearing loss, with 
between 36 and 42 percent speech discrimination) and a 
numerical designation of VII for the left ear (66 to 73 
percent average puretone decibel hearing loss, with between 
60 and 66 percent speech discrimination).

Entering the category designations into Table VII, a 
disability percentage evaluation of 50 percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 50 evaluation under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  The 
Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests do 
not show a result of 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz, as would be required for 
application of table VIa under 38 C.F.R. § 4.86(b).  However, 
the Veteran does meet the criteria for 38 C.F.R § 4.86(a), as 
each of the four specified frequencies is 55 decibels or more 
in both ears.  However, entering the Veteran's decibel 
average decibel thresholds into Table VIA produces a 
numerical designation of VI both ears.  As the Veteran's 
numerical designation under Table VII afforded the Veteran a 
higher numerical designation than under Table VIA, a higher 
disability rating cannot be awarded to the Veteran under 38 
C.F.R § 4.86(a).  Therefore, the rating under 38 C.F.R. § 
4.85 is the correct rating under the regulations for this 
Veteran.

The Board notes that the July 2009 VA examiner noted the 
Veteran's complaints of how his service-connected bilateral 
hearing loss effect his daily life.  See the July 2009 VA 
audiological examination report.  Because the examiner 
elicited information from the Veteran concerning the 
functional effects of his disability, compliance with all 
applicable regulatory provisions was accomplished.  
See Martinak, supra.

The Veteran has submitted no additional evidence relating to 
his service-connected bilateral hearing loss after July 22, 
2009.  

In short, the medical evidence does not support a disability 
rating in excess of 50 for the Veteran's bilateral hearing 
loss after July 22, 2009 under any pertinent criteria.

The Veteran has made statements concerning the day-to-day 
problems caused by his service-connected bilateral hearing 
loss.  The Board has no reason to doubt these statements.  
Indeed, service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2009).  Moreover, the 
aforementioned audiology examinations document that the 
Veteran has diminished hearing.  However, the existence of 
hearing loss is not at issue; rather, it is the level of 
hearing loss.  As the Court observed in the Lendenmann case, 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the July 2008 SOC the RO determined that an 
extraschedular rating was not warranted as to the Veteran's 
service-connected bilateral hearing loss.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected bilateral hearing loss 
such as to render the Veteran's disability exceptional or 
unusual.  It appears that the Veteran has not been 
hospitalized for his service-connected bilateral hearing 
loss.  

Concerning the May 2007, August 2007 and July 2009 VA 
audiological examinations as well as the June 2009 QTC 
audiological examination, the Court in Martinak held that a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.  See 
Martinak, 21 Vet. App. at 455. 

The Board again notes that the May 2007, August 2007 and July 
2009 VA examiners as well as the June 2009 QTC examiner did 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss.  See the May 2007, August 
2007 and July 2009 VA audiological examination reports as 
well as the June 2009 QTC audiological examination report.  
The Board finds that the evidence of record is sufficient for 
the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).  

With respect to marked interference with employment, there is 
no specific evidence in the record that the Veteran's 
bilateral hearing loss has caused a marked interference with 
employment, over and above that which is contemplated in the 
disability ratings now assigned.  The Veteran worked as a 
self-employed farmer until he had a heart attack and open-
heart surgery in 1983.  In 2000, the Veteran started a job 
doing part-time maintenance at a supermarket, a job he held 
until at least 2007.  See the May 2007 VA audiological 
examination report.  The Veteran has presented no evidence 
that his service-connected bilateral hearing loss caused him 
to retire.  

There is of record no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would call for 
extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected bilateral hearing loss presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2009).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, 
including as due to ionizing radiation is denied.  

Entitlement to an initial disability rating in excess of 40 
percent for service-connected bilateral hearing loss prior to 
July 24, 2008 is denied.  

Entitlement to an initial disability rating in excess of 100 
percent for service-connected bilateral hearing loss for the 
period from July 24, 2008 to September 22, 2008 is denied.  

Entitlement to an initial disability rating in excess of 80 
percent for service-connected bilateral hearing loss for the 
period from September 23, 2008 to June 8, 2009 is denied.  

Entitlement to an initial disability rating in excess of 70 
percent for service-connected bilateral hearing loss for the 
period from June 9, 2009 July 21, 2009 is denied.  

Entitlement to an initial disability rating in excess of 50 
percent for service-connected bilateral hearing loss after 
July 22, 2009 is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


